DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Claim Objections
Claim 8 is objected to because of the following informalities:  In line 3, the claim recites "a processor" and in line 5 the claim recites, "at least one processor".  The processor should be recited in the same manner throughout a claim set.  The examiner suggest changing line 3 to be “at least one processor”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In line 3, the claim recites "at least processor" and then in lines 4 and 10 the claim recites "the processor".  The processor should be recited in the same manner throughout a claim set.  The examiner suggest changing lines 4 and 10 to be “at least one processor”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a data normalizer module configured to receive and a point-of-interest location determination engine configured to perform in claim 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 recites, “a set of one or more candidate locations” in lines 25 and 26, while earlier “a set of one or more candidate locations” is also recited in line 3.  It is unclear if this is a new set of one or more candidate locations, or the same set of one or more candidate locations.  The examiner assumes it is the same set of one or more candidate locations for continued examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 thru 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. Claim 1 recites "obtaining map data", "evaluating…a plurality of metrics”, “determining a metric score”, “aggregating the metric scores” and “selecting a first candidate location”.  Claims 8 and 15 recite "obtaining map data", “calculating a feature vector”, “applying a multiclass classifier”, “classifying one of the one or more candidate locations”, “calculating a confidence value” and “selecting the classified candidate location”.  Each of these limitations are part of a mental process that may be performed by a person.  A person may use a general purpose computer to expedite the processing time.  The specification recites that the computing device of the claims may be a mobile device, a laptop, desktop or PC P[0108].  This judicial exception is not integrated into a practical application because the additional elements describe the receiving of data from data .  This is merely a source of information and is not integrated into the abstract elements.  The received information may be from a database or a listing of information for processing (performing a mental process).  The preamble of each of the independent claims recite that the method or system is for providing vehicle routing guidance, but there are not steps that provide any routing guidance.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because practical application would be to provide guidance to a vehicle route, but the steps of the method fall short of this.  The claim elements merely are a manipulation of data or information without using the manipulated data for any purpose.  A person (with the aid of a general purpose computer) could perform the steps of the claims.  The dependent claims do not provide any additional elements beyond the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roytblat et al Patent Application Publication Number 2016/0203198 A1 in view of Chen et al Patent Application Publication Number 2016/0069699 A1.
Regarding claim 1 Roytblat et al teach the claimed method, the methods of Figures 4 thru 6, comprising:
the claimed receiving point of interest data including candidate location and identifying information from a plurality of data sources, “geodata is received by the server 105 from a plurality of geodata sources, such as the first geodata source 110 and the second geodata source 115.  It will be understood that many more geodata sources can also be included.  Each of these geodata sources can provide the server 105 with geodata instances that represent various points of interest (POI).” P[0026], and “the geodata for the same point of interest from different sources can be discrepant relative to one another” P[0028];
the claimed obtaining map data including locations of road segments in an area surrounding candidate locations for the point of interest, “geodata obtained by the server 105 is initially processed by determining points of interest (POI) in the geodata.  The server 105 will obtain address fields, such as street address, city, state, zip code, and so forth from the geodata obtained from the geodata sources.  The server 105 plots the POIs on a map using the address fields.” P[0029], and “Referring to FIG. 3, the first sanitized address is plotted as point 305 on map 300.  The second sanitized address is plotted as point 310 on map 300.  The actual point of interest is a hotel 315 that is located at the intersection of two streets 320 and 325.” (P[0060] and Figure 3);
for each of the candidate locations, various points of interest (POI) P[0026]:

the claimed determining a metric score for each of the plurality of metrics, “the distance module 165 is executed to calculate the Levenshtein distance (LD) between two instances of sanitized geodata” P[0044], and “the LD is a numerical value that represents how many substitutions to a first string are required to transform the first string to correspond to a second string.  The Levenshtein distance has several simple upper and lower bounds.  These include: (a) the LD is always at least the difference of the sizes of the two strings; (b) the LD is at most the length of the longer string; (c) the LD is zero if and only if the strings are equal; (d) if the strings are the same size, a Hamming distance is an upper bound on the LD; (e) the LD between two strings is no greater than the sum of their LD from a third string (triangle inequality).” P[0044]; and

the claimed selecting a first candidate location from the candidate locations with the first candidate locations having the highest aggregate score, “The distance module 165 can also calculate a NLD value for every possible permutation of fields of the geodata instances and determine a highest ranking NLD value.” P[0051], and “A distance between the plotted points can be determined and compared to a distance threshold.  For example, if the distance is less than 100 feet, the plotted points can be considered to be representative of the same POI.” P[0069].
Roytblat et al do not explicitly teach the claimed providing vehicle routing guidance, but route navigation is common and well known in the art.  A person of ordinary skill in the art would understand that the determination of points of interest would be used in the navigation arts to find the POIs and then provide directions to the POIs.  
Chen et al teach, “A navigation input module is configured to receive destination data specifying a destination and a plurality of point-of-interest (POI) data from a user, where the navigation input module is further configured to receive a POI search area 1, POI2 .  . . POIx) into the navigation application.  In step 503, the navigation application calculates a route to the destination (e.g., utilizing shortest-path algorithms, threshold based iterative algorithms, NP-Hard, polynomial time, k Best Connected Trajectories (k-BCT), greedy algorithms and the like) and may perform further processing to determine locations of POIs nearest the destination.  In step 504, the navigation application determines if the POI entries are generic (e.g., "gas station", "bank", "restaurant") and/or specific to a generic category (e.g., "BP", "Bank of America", "TGI Fridays").  Such a determination may be made by matching entries to a POI database and processing to establish categories.  If an entry is generic (YES), the navigation processor looks for all generic POIs near the destination.  If an entry is specific (NO), the navigation processor similarly looks for all specific POIs near the destination.  The clustered POIs are then processed in 507 to see if their distance to the destination exceeds a given threshold (e.g., 5 miles).  If the destination(s) exceed the distance threshold (YES), the navigation application searches for alternative POIs and may search for alternative POIs on route to the destination.  In this embodiment, POIs may be separately clustered based on a 
Regarding claim 5 Roytblat et al teach the claimed plurality of metrics include a nearest-same-segment consensus metric, “the server 105 determines the accuracy of POI addresses by calculating a distance between POI addresses plotted onto the map.  The server 105 also considers an initial accuracy rating of the first geodata source 110 and the second geodata source 115.” P[0030].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 thru 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 thru 20 of U.S. Patent No. 10,480,954 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims.
Allowable Subject Matter
Claims 8 thru 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejection under U.S.C. 101, set forth in this Office action.
Claims 2 thru 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This objection is under the assumption of amendments being made to overcome the 112(b) and 101 rejections recited above in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on  for patent number 10,480,954 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662